Holcomb, J.,
concurring.
In concurring in the opinion by Mr. Justice Sullivan, it is, perhaps, due from me to say that I regard the matter *237in controversy herein as involving a rule of practice in cases remanded to the district courts of the state by this court. The question might have arisen in any case. It has arisen in this one. While my qualifications to take part in the court’s deliberations have been, questioned, because of my alleged connection with or relation to the institution of the case, heretofore while occupying the office of governor, I do not regard the objection as of sufficient weight or merit to reqfiire an expression of views on the subject from me at this time. My duty to participate in the proceedings taken I regard as imperative in the discharge of obligations imposed, and the right so to do beyond reasonable doubt.